Title: To John Adams from William Tudor, Jr., 9 September 1818
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir,
					Sandwich Sept 9th. 1818
				
				I write to return my thanks for your kind answer to my letter respecting the biography of James Otis—which I did not receive in course being absent from town, but it was forwarded to me by my Father.I am here with Mr Baldwin making some surveys of the ground for the Canal; and shall not lose the opportunity of inquiring among the gentlemen of this County for anecdotes of the great Patriots which it gave birth to. I shall see what materials I can collect, before I finally resolve on the undertaking. I come to it with unfeigned diffidence, & hesitation. All my previous writing has been only a sort of desultory scribbling, and the plan of a regular work carries with it all the apprehension that attends untried efforts. There is something so severe & elevated in the character of the man, and so momentous in the scenes in which he was engaged, the revolution of which you have shewn him to be one of the first movers, has had and is yet to have such a wide bearing on the interests of the civilized world, that I approach the task with the awe that the poets tells us the men of their degenerate day looked at the armour of ancient heroes. I should be loth to commence, without having at least the hope of executing it in a manner that would not require it should be done again, and there is something obviously animating in such a hope since the name of James Otis will go down to after times.  I appreciate the permission to make use of your letters, which have so fully developed his public labours; indeed without those I never should have ventured at all upon the subject. Your example encourages at one moment & discourages the next—that you should be in possession of all the wisdom & experience resulting from a long & eventful life employed for such a series of  years in the highest concerns is a matter of congratulation, but that you should at the same time have all the vivacity & enterprize of youth in your writings is almost a subject to furnish an excuse for envy. With the highest respect, / I am your hble sert
				
					W. Tudor jr.
				
				
			